Citation Nr: 0701373	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  99-15 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected cervical strain, status post avulsion 
fracture of the cervical spine.

2.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
January 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that continued a 20 percent evaluation 
for the veteran's service connected cervical strain, status 
post avulsion fracture of the cervical spine, and a January 
2000 RO rating decision that denied entitlement to a TDIU.

The veteran presented testimony at a personal hearing in 
September 2006 before the undersigned Acting Veterans Law 
Judge.  A copy of the hearing transcript was attached to the 
claims file.

At the veteran's September 2006 hearing, he testified that 
his service-connected psychiatric disorder had worsened since 
his last examination.  This is viewed as an informal claim 
for an increased rating for service-connected adjustment 
disorder and is referred to the RO for appropriate 
development and adjudication.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At a Board hearing in September 2006, the veteran withdrew 
his appeal on the issue of entitlement to an evaluation in 
excess of 20 percent for service-connected cervical strain, 
status post avulsion fracture of the cervical spine.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant on the issue of entitlement to an evaluation in 
excess of 20 percent for service-connected cervical strain, 
status post avulsion fracture of the cervical spine have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  See also 38 C.F.R. § 20.202 
(2006).  Appeal withdrawals must be in writing, except for 
appeals withdrawn on the record at a hearing, at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2006).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2006).  
At a September 2006 hearing before the undersigned Acting 
Veterans Law Judge, the appellant withdrew his appeal as to 
the issue of entitlement to an evaluation in excess of 20 
percent for his service-connected cervical spine disorder 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal as to the issue of 
entitlement to an evaluation in excess of 20 percent for 
service-connected cervical strain, status post avulsion 
fracture of the cervical spine, and it is hereby dismissed.






ORDER

The appeal on the issue of entitlement to an evaluation in 
excess of 20 percent for service-connected cervical strain, 
status post avulsion fracture of the cervical spine is 
dismissed.


REMAND

The veteran is service-connected for an adjustment disorder, 
evaluated as 50 percent disabling; cervical strain, status 
post avulsion fracture of the cervical spine, evaluated as 20 
percent disabling; lumbosacral strain with degenerative disc 
disease (DDD), evaluated as 10 percent disabling; left 
lumbosacral radiculopathy due to DDD, evaluated as 10 percent 
disabling; and right lumbosacral radiculopathy due to DDD, 
evaluated as 10 percent disabling.  The veteran has a 
combined disability rating of 70 percent.  Thus, the 
percentage criteria of 38 C.F.R. § 4.16(a) are met.  The 
remaining question therefore is whether the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  

As noted earlier, at his September 2006 hearing, the veteran 
testified that his adjustment disorder with depressed mood 
had worsened since his last VA examination.  Additionally, in 
a July 2006 rating decision, service connection was granted 
for lumbosacral strain with DDD and bilateral radiculopathy, 
however, no medical opinion has been provided as to the 
impact of these service connected disorders on the veteran's 
employability.  An additional examination addressing the 
impact of the veteran's service-connected disabilities on his 
ability to secure or follow a substantially gainful 
occupation is necessary.  VA's duty to assist a claimant 
includes providing a medical examination or obtaining a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2006).  See Friscia v. Brown, 7 Vet. 
App. 294 (1995) (holding that VA has a duty to supplement the 
record by obtaining an examination that includes an opinion 
as to the effect of the veteran's service-connected 
disabilities on his ability to secure or follow a 
substantially gainful occupation). 
Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded a mental disorders examination, 
an orthopedic examination, and a 
neurological examination to evaluate the 
impact of his service-connected 
disabilities on his employability.  The 
claims file, including this Remand, must 
be made available to and reviewed by each 
examiner in conjunction with the 
examination and so noted in the 
examination report.  The examinations 
should include any diagnostic tests or 
studies that are deemed necessary for an 
accurate assessment.  

2.  The psychiatric examiner should 
conduct a psychiatric examination to 
determine the current severity of the 
veteran's service-connected adjustment 
disorder.  The examiner should provide a 
complete description of the history of the 
psychiatric disorder and the current 
symptomatology that affects the veteran's 
social and occupational functioning.  The 
examiner should provide an opinion on the 
extent to which the veteran's psychiatric 
symptomatology affects his ability to 
adapt and function in a work environment, 
in terms of how any occupational and 
social impairment impacts his work 
efficiency, ability to perform 
occupational tasks, and ability to 
establish or maintain effective work and 
social relationships. 

In addition, the examiner should also 
opine as to whether the veteran's service-
connected adjustment disorder, without 
consideration of his non-service-connected 
disabilities, renders him unable to secure 
or follow a substantially gainful 
occupation.

3.  The orthopedic and neurological 
examiners should report the findings with 
regard to the current severity of the 
veteran's service-connected lumbosacral 
strain with DDD and bilateral 
radiculopathy.  Each examiner should also 
opine as to whether the veteran's service-
connected lumbosacral strain with DDD and 
bilateral radiculopathy, without 
consideration of his non-service-connected 
disabilities, renders him unable to secure 
or follow a substantially gainful 
occupation.

4.  Then, readjudicate the veteran's claim 
for entitlement to a TDIU rating.  If 
action remains adverse to the veteran, 
provide the veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity for 
response thereto.  Thereafter, the case 
should be returned to this Board.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


